UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ⊠ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 or the quarterly period endedSeptember 30, 2011. OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-18261 COMMUNITY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) VIRGINIA 54-1532044 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 38 North Central Ave., Staunton, VA 24401 (Address of principal executive offices) (540) 886-0796 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ⊠No ☐ Indicate by check mark whether the registrant (1) has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (& 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ⊠No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ☐ Accelerated filer ☐ Non-Accelerated filer ☐ Smaller reporting company ⊠ (do not check if a small reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐No x Number of shares of common stock, par value $.01 per share, outstanding at the close of business on November 14, 2011:4,361,658. COMMUNITY FINANCIAL CORPORATION INDEX PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets at September 30, 2011 (unaudited) and March 31, 2011 3 Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2011 and 2010 (Unaudited) 5 Notes to Unaudited Interim Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION 33 Signature Page 35 Exhibit Index 36 2 Part I. Financial Information Item 1. Financial Statements COMMUNITY FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS September 30, March 31, (Unaudited) ASSETS Cash (including interest-bearing deposits of approximately $5,154,989 and $4,118,603) $ $ Securities Held to maturity Available for sale, at fair value Restricted investment in Federal Home Loan Bank stock, at cost Loans receivable, net of allowance for loan losses of $7,599,299 and $7,845,950 Real estate owned and repossessed assets, net of valuation allowance of $2,056,041 and $1,378,585 Property and equipment, net Accrued interest receivable Loans Investments Prepaid expenses and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ $ Borrowings Securities sold under agreement to repurchase Advance payments by borrowers for taxes and insurance Other liabilities Total Liabilities Stockholders’ Equity Preferred stock $.01 par value, authorized 3,000,000 shares, 12,643 shares outstanding Common stock, $0.01 par value, authorized 10,000,000 shares, 4,361,658 shares outstanding Warrants Discount on preferred stock ) ) Additional paid in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to unaudited interim consolidated financial statements. 3 COMMUNITY FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended September 30 September 30 (Unaudited) (Unaudited) INTEREST INCOME Loans $ Investment securities Other Total interest income INTEREST EXPENSE Deposits Borrowed money Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges, fees and commissions Other Total noninterest income NONINTEREST EXPENSE Compensation & benefits Occupancy Data processing Federal insurance premium Advertising Real estate owned and collection Other Total noninterest expense INCOME (LOSS) BEFORE TAXES ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ $ ) $ $ Effective Dividend on Preferred Stock NET INCOME (LOSS) AVAILABLE TO COMMON STOCKHOLDERS $ $ ) $ $ BASIC EARNINGS (LOSS) PER COMMON SHARE $ $ ) $ $ DILUTED EARNINGS (LOSS) PER COMMON SHARE $ $ ) $ $ DIVIDENDS PER COMMON SHARE $ See accompanying notes to unaudited interim consolidated financial statements. 4 COMMUNITY FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended September 30 (Unaudited) (Unaudited) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses Losses/impairment on foreclosed assets Depreciation Decrease in net deferred loan fees (15,499 ) (21,682 ) Deferred income tax benefit (60,147 ) (44,703 ) Decrease in other assets Increase in other liabilities Net cash provided by operating activities INVESTING ACTIVITIES Proceeds from maturities of held to maturity securities Purchase of held to maturity securities (2,749,000 ) (2,500,000 ) Net decrease in loans Purchases of property and equipment (149,864 ) (667,408 ) Redemption of FHLB stock Improvement to real estate owned (171,348 ) Proceeds from sale of real estate owned Net cash provided by investing activities FINANCING ACTIVITIES Dividends paid (316,075 ) (316,075 ) Net (decrease) in deposits (9,747,864 ) (11,488,626 ) (Repayment of) proceeds from advances and other borrowed money (4,765,352 ) Net cash used in financing activities ) (8,985,380 ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (948,846 ) CASH AND CASH EQUIVALENTS – beginning of period CASH AND CASH EQUIVALENTS – end of period $ $ Supplemental Schedule of Non-Cash Investing and Financing Activities Transfers from loans to real estate acquired through foreclosure $ $ See accompanying notes to unaudited interim consolidated financial statements 5 COMMUNITY FINANCIAL CORPORATION NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 NOTE 1. - BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying consolidated financial statements include the accounts of Community Financial Corporation ("Community" or the "Company") and its wholly-owned subsidiary, Community Bank (the "Bank").All significant intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included. Operating results for the three and six months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the year ending March 31, 2012. The Company made application to the Treasury Department to participate in the TARP program and received an investment by the Treasury Department of $12,643,000 in the form of preferred stock during the year ended March 31, 2009.The Company also issued to the U.S. Treasury a warrant to purchase 351,194 shares of common stock at $5.40 per share. On July21, 2010, the President signed into law the Dodd-Frank Wall Street Reform. The Dodd-Frank Act imposed new restrictions and an expanded framework of regulatory oversight for financial institutions, including depository institutions. In addition, the new law changed the jurisdictions of existing bank regulatory agencies and in particular transfers the regulation of federal savings associations from the Office of Thrift Supervision to the Office of Comptroller of the Currency, effective July 21, 2011. At the same time, responsibility for regulation of savings and loan holding companies was transferred to the Board of Governors of the Federal Reserve System (Federal Reserve). Note 2. - Stock-Based Compensation Plan The Company recognizes the cost of employee services received in exchange for awards of equity instruments, such as stock options and restricted stock, based on the fair value of those awards at the date of grant. There were no stock options granted and no stock-based compensation expense was recognized during the three and six month period ended September 30, 2011. The following summarizes the stock option activity for the six months ended September 30, 2011: Weighted Intrinsic Weighted Average Value of Average Remaining Unexercised Exercise Contractual In-the-Money Shares Price Term Options Options outstanding, March 31, 2011 $ Granted Exercised Forfeited Options outstanding September 30, 2011 Options exercisable, September 30, 2011 $ $ 6 There were no options exercised during the six months ended September 30, 2011. NOTE 3. - EARNINGS PER SHARE Basic earnings per common share is based on net income available to common stockholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per common share shows the dilutive effect of additional common shares issuable under stock option plans and warrants. Diluted earnings per common share is computed by dividing net income available to common stockholdersby the weighted average number of common shares and common share equivalents outstanding. Basic and diluted earnings per common share are computed in the following table. For the Three Months Ended September 30, 2011 September 30, 2010 Weighted Average Per Share Weighted Average Per Share Income Shares Amount Income Shares Amount Basic earnings (loss) per common share: Income (loss) available to common stockholders $ $ $ ) $ ) Diluted earnings (loss) per common share: Effect of Dilutive Securities Options and Warrants Income (loss) available to common stockholders $ $ $ ) $ ) During the quarter ended September 30, 2011, 255,900 stock options and 351,194 warrants were excluded in the calculation of earnings per share because they would have been anti-dilutive. During the quarter ended September 30, 2010, 289,200 stock options and 351,194 warrants were excluded in the calculation of earnings per share because they would have been anti-dilutive. For the Six Months Ended September 30, 2011 September 30, 2010 Weighted Average Per Share Weighted Average Per Share Income Shares Amount Income Shares Amount Basic earnings per share: Income available to common stockholders $ Diluted earnings per share: Effect of Dilutive Securities Options and Warrants Income available to common stockholders $ 7 NOTE 4. - STOCKHOLDERS' EQUITY The following table presents the Bank's regulatory capital levels at September 30, 2011: Well Capitalized Amount Required Well Capitalized Percent Required Actual Amount Actual Percent Excess Amount Tangible Capital $ % $ % $ Core Capital Risk-based Capital The Company’s primary source of funds for the payment of dividends to its stockholders is dividends from the Bank. Capital distributions by OCC-regulated savings banks, such as the Bank, are limited by regulation ("Capital Distribution Regulation").Capital distributions are defined to include, in part, dividends, stock repurchases and cash-out mergers.The Capital Distribution Regulation permits a savings bank to make capital distributions during a calendar year equal to net income for the current year plus the previous two years net income, less capital distributions paid over the same period. Any distributions in excess of that amount require prior OCC approval. The Capital Distribution Regulation requires that savings banks in holding company structures provide the applicable OCC Regional Director with a 30-day advance written notice of all proposed capital distributions whether or not advance approval is required by the regulation. The OCC may object to capital distributions if the bank is not meeting its regulatory capital requirements, the distribution raises safety and soundness concerns or is otherwise in violation of law. Issuance of preferred stock under the TARP Capital Purchase Plan restricts the Company from paying dividends to stockholders without approval from the OCC and U.S Treasury. This restriction expires on December 31, 2011. NOTE 5. - SUPPLEMENTAL INFORMATION - STATEMENT OF CASH FLOWS Total interest paid for the six months ended September 30, 2011 and 2010 was $1,916,696and $3,116,486, respectively. Total income taxes paid for the six months ended September 30, 2011and 2010 was$695,424 and $0. NOTE 6. - COMPREHENSIVE INCOME Comprehensive income is defined as "the change in equity (net assets) of a business enterprise during a period from transactions and other events and circumstances from non-owner sources. It includes all changes in equity during a period except those resulting from investments by owners and distributions to owners." Comprehensive income for the Company includes net income, unrealized gains and losses on securities available for sale and pension liability adjustments. For the six-month periods ended September 30, 2011 and 2010, net income and comprehensive income were the same. NOTE 7. – DEFINED BENEFIT PENSION PLAN The Company has a non-contributory defined benefit pension plan for which the components of net periodic benefit cost are as follows: 8 Three Months Ended September 30 Service cost $ $ Interest cost Expected return on plan assets (70,980 ) (61,538 ) Recognized net actuarial loss $ $ Six Months Ended September 30 Service cost $ $ Interest cost Expected return on plan assets (141,960 ) (123,076 ) Recognized net actuarial loss $ $ The Company made a contribution of $232,288 during the June 30, 2010 quarter for the fiscal year ended March 31, 2011.The Company anticipates making all contributions for the current fiscal year prior to March 31, 2012. NOTE 8. – SECURITIES Management evaluates securities for other than temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation.Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) whether the Company intends to sell the investments or it is more likely than not that the Company will be required to sell the investments before recovery of their amortized cost basis. 9 Securities A summary of the amortized cost and estimated market values of securities is as follows: September 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Market Value Held to Maturity United States government and agency obligations $ Other - - Available for Sale Equity securities - - $ March 31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Market Value Held to Maturity United States government and agency obligations $ - $ $ Other - - - Available for Sale Equity securities - - $ - $ $ United States government and agency obligations.The unrealized loss on the investments in direct obligations of U.S. government agencies was caused by interest rate increases.The contractual terms of these investments do not permit the issuer to settle at a price less than the amortized cost basis of the investment.Because the Company does not intend to sell these investments and it is not more likely than not that the Company will be required to sell the investment before recovery of the amortized cost basis, which may be maturity, the Company does not consider these investments to be other-than-temporarily impaired at September 30, 2011. Securities have beenin a continuous loss position less than twelve months. The Company's investment in FHLB stock totaled $5,341,300 at September 30, 2011.FHLB stock is generally viewed as a long-term investment and as a restricted security, which is carried at cost, because there is no market for the stock, other than the FHLBs or member institutions.Therefore, when evaluating FHLB stock for impairment, its value is based on the ultimate recoverability of the par value rather than by recognizing temporary declines in value. We do not consider this investment to be other-than-temporarily impaired at September 30, 2011 and no impairment has been recognized.FHLB stock is shown in restricted investments on the balance sheet and is not part of the AFS securities portfolio. 10 NOTE 9. - FAIR VALUE MEASUREMENTS Generally accepted accounting principles define fair value, establish a framework for measuring fair value, establish a three-level valuation hierarchy for disclosure of fair value measurements and enhance disclosure requirements for fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. The three levels are defined as follows: ·Level 1 Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. ·Level 2 Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the assets or liability, either directly or indirectly, for substantially the full term of the financial instrument. ·Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Following is a description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy: Securities Where quoted prices are available in an active market, securities are classified within level 1 of the valuation hierarchy. Level 1 securities would include highly liquid government bonds, mortgage products and exchange traded equities. If quoted market prices are not available, then fair values are estimated by using pricing models, quoted prices of securities with similar characteristics, or discounted cash flow. Level 2 securities would include U.S. agency securities, mortgage-backed agency securities, obligations of states and political subdivisions and certain corporate, asset backed and other securities. In certain cases where there is limited activity or less transparency around inputs to the valuation, securities are classified within level 3 of the valuation hierarchy.Currently, all of the Company’s securities are considered to be Level 2 securities. The following table presents the balances of financial assets and liabilities measured at fair value on a recurring basis as of September 30, 2011: Fair Value Measurements Using Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Description Balance (Level 1) (Level 2) (Level 3) Assets September 30, 2011 Equity securities $ $
